           Case 20-30703-KKS   Doc 39   Filed 06/17/21   Page 1 of 4




           IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE:                                      CASE NO. 20-30703-KKS
                                            Chapter 7

      STACEY RENEE GREEN,

          Debtor
____________________________________/

  TRUSTEE’S MOTION TO VACATE AND SET ASIDE ORDER
  DENYING, WITHOUT PREJUDICE, CHAPTER 7 TRUSTEE’S
MOTION TO (I) APPROVE A SHORT SALE OF REAL PROPERTY
FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
 INTERESTS PURSUANT TO 11 U.S.C. §363(B), (F) AND (M), (II)
SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND
    THE ESTATE, AND (III) OTHER RELIEF (ECF NO. 37)

      COMES NOW, the Trustee, Karin A. Garvin, and files this her

Motion to Vacate and Set Aside Order Denying, Without Prejudice, Chapter

7 Trustee’s Motion To (I) Approve A Short Sale of Real Property Free and

Clear of Liens, Claims, Encumbrances, And Interests Pursuant to 11 U.S.C.

§363(B), (F) And (M), (II) Surcharge Agreement Between Secured Lender

and The Estate, and (III) Other Relief (ECF No. 37), and avers as follows:

      1.     Trustee filed her Motion to Vacate and Set Aside Order

Denying, Without Prejudice, Chapter 7 Trustee’s Motion To (I) Approve A

Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances,

And Interests Pursuant to 11 U.S.C. §363(B), (F) And (M), (II) Surcharge
           Case 20-30703-KKS     Doc 39    Filed 06/17/21   Page 2 of 4




Agreement Between Secured Lender and The Estate, and (III) other Relief

(ECF No. 32) on May 17, 2021 (hereinafter “Motion to Sell Free and

Clear”.)

      4.     The Trustee stated in the Motion to Sell Free and Clear in

Paragraph 11: “As a material inducement to the Trustee’s decision to pursue

the proposed sale, the Secured Creditor consents to the Property’s sale and

the creation of a Carve-Out Fund (the “Carve-Out Fund”) and/ or the

Buyer(s) consents to the payment of a Buyer’s Premium that will provide for

the costs of this case to be paid and provide a recovery for other creditors.”

      5.     In Paragraph 14, The Motion to Sell Free and Clear indicated

that the offer “will result in a carve-out for the Bankruptcy Estate of $0 and a

buyer’s premium of $6,000.00.” The buyer’s premium of $6,000 as per

paragraph 11 of the Motion to Sell Free and Clear will provide for a

recovery to the creditors.

      6.     A “carve out” is money paid by the secured lender to the estate

and a “buyer’s premium” is money paid by the buyers to the estate.

      7.     While it is correct that the carve out in this deal is $0, the

buyer’s premium will provide $6,000 to the estate.

      8.     It appears that the Court based the denial of the Motion to Sell

Free and Clear on the fact that the carve-out to the estate was $0 and
            Case 20-30703-KKS   Doc 39   Filed 06/17/21   Page 3 of 4




therefore the estate would receive no money from the sale of the subject real

property.

      9.      There were no objections to the Motion to Sell Free and Clear

and the estate will receive $6,000 from the buyer’s premium.

      WHEREFORE, Debtor prays that this Honorable Court grant

Trustee’s Motion to Vacate and Set Aside Final Order Denying Without

Prejudice, Chapter 7 Trustee’s Motion To (I) Approve A Short Sale of Real

Property Free and Clear of Liens, Claims, Encumbrances, And Interests

Pursuant to 11 U.S.C. §363(B), (F) and (M), (II) Surcharge Agreement

Between Secured Lender and The Estate, and (III) Other Relief (ECF No.

37) and enter an Order Granting Chapter 7 Trustee’s Motion To (I) Approve

A Short Sale of Real Property Free and Clear of Liens, Claims,

Encumbrances, And Interests Pursuant to 11 U.S.C. §363(B), (F) and (M),

(II) Surcharge Agreement Between Secured Lender and The Estate, and
         Case 20-30703-KKS     Doc 39    Filed 06/17/21   Page 4 of 4




(III) Other Relief (ECF No. 32.)




                                        RESPECTFULLY SUBMITTED,
                                        /s/ Karin A. Garvin, Trustee
                                        Karin A Garvin
                                        FL Bar No. 0106933
                                        1801 W. Garden Street
                                        Pensacola, FL 32502
                                        Phone: (850) 437-5577
                                        E-mail: trustee@kgarvinlaw.com



                         CERTIFICATE OF SERVICE


       I do hereby certify that I have served a copy of the foregoing
instrument on Charles F. Edwards, Esq., (charles.edwards@usdoj.gov) and
William T Shaffer, Esq. (wtslawgroup@msn.com) by the Court via Notice
of Electronic Filing and to BK Global (pmelendrez@bkginc.com) via
electronic mail on the date this document was filed with the Court. Note: for
verification of the date of service, please check the docket entry for this
document.




                                        /s/ Karin A. Garvin, Trustee
                                        Karin A Garvin
                                        1801 W. Garden Street
                                        Pensacola, FL 32502
                                        Phone: (850) 437-5577
                                        E-mail: trustee@kgarvinlaw.com
